Exhibit 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES INCREASE IN QUARTERLY DIVIDEND CALGARY, ALBERTA – March 3, 2011 – FOR IMMEDIATE RELEASE Canadian Natural Resources Limited announces its Board of Directors has declared a quarterly cash dividend on its common shares of C$0.09 (nine cents) per common share. The dividend will be payable April 1, 2011 to shareholders of record at the close of business on March 18, 2011. This represents a 20% increase from the prior quarter’s dividend amount and an increase in the Company’s dividend for the eleventh consecutive year. Canadian Natural is a senior oil and natural gas production company, with continuing operations in its core areas located in Western Canada, the U.K. portion of the North Sea and Offshore West Africa. CANADIAN NATURAL RESOURCES LIMITED 2500, 855 – 2nd Street S.W. Calgary, Alberta T2P 4J8 Telephone: Facsimile: Email: Website: Trading Symbol - CNQ Toronto Stock Exchange New York Stock Exchange (403) 514-7777 (403) 514-7888 ir@cnrl.com www.cnrl.com JOHN G. LANGILLE Vice-Chairman STEVE W. LAUT President COREY B. BIEBER Vice-President, Finance & Investor Relations Certain information regarding the Company contained herein may constitute forward-looking statements under applicable securities laws.Such statements are subject to known or unknown risks and uncertainties that may cause actual results to differ materially from those anticipated or implied in the forward-looking statements. Refer to our website for complete forward-looking statements www.cnrl.com
